 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     JUAN MANUEL GARCIA-LAZARO
 7
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                  )   Case No. 2:19-cr-00004-TLN
12                                              )
                        Plaintiff,              )   STIPULATION AND ORDER TO
13                                              )   CONTINUE CHANGE OF PLEA AND
     vs.                                        )   EXCLUDING TIME
14                                              )
     JUAN MANUEL GARCIA-LAZARO,                 )   Date: March 7, 2019
15                                              )   Time: 09:30 a.m.
                        Defendant.              )   Judge: Hon. Troy L. Nunley
16                                              )
                                                )
17
             IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18
     States Attorney, through Shea Kenny, Assistant United States Attorney, counsel for Plaintiff, and
19
     Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
20
     counsel for Defendant Juan Manuel Garcia-Lazaro, that the change of plea hearing currently
21
     scheduled for March 07, 2019 be continued to March 28, 2019 at 9:30 a.m.
22
             The defense has become aware of a pressing health issue with Mr. Garcia-Lazaro, and
23
     requests that this matter be continued for that reason. Mr. Garcia-Lazaro’s current health status
24
     renders him unavailable for the March 7 hearing as he would be unable to attend and participate
25
     in the hearing despite due diligence. The government does not object to the continuance.
26
             Based on the foregoing, the parties further agree and request to exclude time between
27
     March 07, 2019, and March 28, 2019, under the Speedy Trial Act pursuant to Title 18, United
28

      Stipulation and Order to                       -1-
      Continue Change of Plea
 1   States Code, Sections 3161(h)(3)(A)&(B) (Local Code M) based on the unavailability of the

 2   defendant. In addition, in light of the defendant’s health status, defense counsel will require

 3   additional time to evaluate the case with the defendant, to strategize for how to proceed, and to
 4   otherwise prepare for trial. The parties therefore also agree and request to exclude time between
 5   March 7, 2019 and March 28, 2019 under the Speedy Trial Act pursuant to Title 18, United
 6   States Code, Sections 3161 (h)(7)(A) and (B)(iv) (Local Code T4) for reasonable time for
 7   defense preparation.
 8                                                 Respectfully submitted,
 9                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
10
11   Date: March 7, 2019                           /s/ Christina Sinha
                                                   CHRISTINA SINHA
12                                                 Assistant Federal Defender
                                                   Attorneys for Defendant
13                                                 JUAN MANUEL GARCIA-LAZARO
14
15
     Date: March 7, 2019                           MCGREGOR W. SCOTT
16                                                 United States Attorney

17                                                 /s/ Shea Kenny
                                                   SHEA KENNY
18                                                 Assistant United States Attorney
19                                                 Attorney for Plaintiff

20
21
22
23
24
25
26
27
28

      Stipulation and Order to                       -2-
      Continue Change of Plea
 1                                               ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The change of plea
 4   hearing in this matter scheduled for March 07, 2019, is vacated. A new change of plea hearing is
 5   scheduled for March 28, 2019 at 09:30 a.m.
 6           The Court further orders, based on the representations of the parties and Defendant’s
 7   request, that time shall be excluded under the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(3)(A)&(B)
 8   (Local Code M) for the period from March 07, 2019, up to and including March 28, 2019, based
 9   on the defendant’s unavailability despite due diligence.
10           The Court further finds that failure to grant a continuance in this case would deny counsel
11   reasonable time necessary for effective preparation, taking into account the exercise of due
12   diligence. The Court finds the ends of justice served by granting the continuance outweigh the
13   best interests of the public and the Defendant in a speedy trial. The Court further orders the time
14   for the period from March 07, 2019, up to and including March 28, 2019, shall also be excluded
15   under the Speedy Trial Act, 18 U.S.C. §§ 3161(h)(7)(A) & (B(iv) (Local Code T4).
16
17   IT IS SO ORDERED.
18
19   Dated: March 7, 2019
                                                              Troy L. Nunley
20                                                            United States District Judge
21
22
23
24
25
26
27
28

      Stipulation and Order to                        -3-
      Continue Change of Plea
